DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/482,289 on January 7, 2021. Please note: Claims 1, 3 and 6-12 have been amended. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on January 7, 2021, overcome the objections.
Claims 10-13 are objected to because of the following informalities:
	In the last line of claim 10: “for a predetermined time” was previously included in the claim (in the set of claims dated 09/10/2020), but has been removed without appropriately showing this with a strikethrough. For the purposes of furthering prosecution, the Examiner is examining the pending claims as they currently read.

	Claims 13-15 depend on claim 10 and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okui et al. (US 20100328535 A1), hereinafter Okui, in view of Inoue et al. (US 20100328359 A1), hereinafter Inoue, and in further view of Iwata et al. (US 20170293205 A1), hereinafter Iwata.

Regarding Claim 1, Okui teaches:
	A display (FIG. 2), comprising: 
	a processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource); and 
	causing the processing resource to: 
		detect a luminance of pixels included on the display (See paragraph [0100], lines 6-11); and 
		modify a screen brightness of the display by modifying a brightness of a backlight of the display (See paragraph [0092]) when the detected luminance of the pixels on the display exceeds a predetermined (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).
	Okui does not explicitly teach (See elements emphasized in italics):
	a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions, including
	modify a screen brightness of the display by modifying a brightness of a backlight of the display when the detected luminance of the pixels on the display exceeds, for a predetermined time, a predetermined luminance threshold.
However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	a processing resource (FIG. 1: 104; See paragraph [0093]); and 
	a memory resource (FIG. 1: 106) storing machine readable instructions to cause the processing resource (See paragraph [0095]) to:
		detect a luminance of pixels included on a display (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui) by including a memory resource storing machine readable instructions to cause the processing resource to perform the claimed functions (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
	Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
for a predetermined time, a predetermined luminance threshold.
However, in the same field of endeavor, an image display apparatus for displaying an image (Iwata, paragraph [0001]), Iwata teaches:
	modify a screen brightness of a display (FIG. 1: 111) by modifying a brightness of a backlight of the display (FIG. 1: 112) when a detected luminance of pixels (average gradation value) on the display exceeds, for a predetermined time, a predetermined luminance threshold (See paragraph [0110]; See FIG. 11: therefore, when the average gradation value exceeds a predetermined luminance threshold (e.g., reaches 250 and remains there) for a predetermined time as defined in paragraph [0110], a brightness of the backlight is modified).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue) by performing the modification taught by Okui in view of Inoue when the detected luminance of the pixels on the display exceeds, for a predetermined time, a predetermined luminance threshold (as taught by Iwata). Doing so would have prevented the luminance of the backlight from changing frequently to fatigue the user (See Iwata, paragraph [0110]).

Regarding Claim 2, Okui in view of Inoue, and in further view of Iwata teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Iwata teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to detect the luminance of the pixels include instructions to cause the processing resource to calculate red, green, and blue (RGB) values of the pixels (RGBγ) included on the display (See Okui, paragraph [0097]).

Regarding Claim 3, Okui in view of Inoue, and in further view of Iwata teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Iwata teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to modify the screen brightness of the display include instructions to cause the processing resource to modify the (See Okui, paragraph [0108], last four lines) when the detected luminance of the pixels on the display exceeds the luminance threshold (See Okui, paragraph [0102]; See Okui, FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a predetermined luminance threshold (L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in the set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with the selected use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Regarding Claim 5, Okui in view of Inoue, and in further view of Iwata teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Iwata teaches:
	The display of claim 1, wherein the instructions (As discussed above, Okui was modified according to Inoue to include instructions stored in a memory resource in order to perform the claimed functions) to modify the screen brightness of the display include instructions to turn a backlight of the display to a maximum brightness when the detected luminance of the pixels indicates a white screen (See Okui, paragraph [0100], last six lines; See FIG. 20, for example: when the detected luminance of the pixels indicates a white screen (APL is 100%), a backlight of the display is turned to a maximum brightness (light emission luminance level is 100%)).

Regarding Claim 6, Okui teaches:
	A processing resource (See paragraph [0093]; FIG. 2: 1-3, 8, 11, 14-16 and 20 are collectively a processing resource) to: 
(RGBγ) included on a display (FIG. 2) (See paragraph [0097]); 
	detect a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); and 
	modify a screen brightness of the display when the detected luminance of the pixels on the display exceeds one of a plurality of predetermined luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds one of a plurality of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in a set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with a selected use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).
	Okui does not explicitly teach (see elements emphasized in italics):
	A non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to: 
	detect a luminance of the pixels included on the display using the RGB values of the pixels; and
	modify a screen brightness of the display when the detected luminance of the pixels on the display exceeds, for a predetermined time, one of a plurality of predetermined luminance thresholds.
However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	A non-transitory machine readable storage medium (FIG. 1: 106) having stored thereon machine readable instructions (See paragraph [0095]) to cause a processing resource (FIG. 1: 104; See paragraph [0093]) to:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing resource (as taught by Okui) by including a non-transitory machine  (as taught by Inoue). Doing so would allow the display to leverage the memory in order to store data, including information for controlling the display (See Inoue, paragraph [0095]).
Okui contained a device which differed from the claimed device by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Okui in view of Inoue does not explicitly teach (See elements emphasized in italics):
	modify a screen brightness of the display when the detected luminance of the pixels on the display exceeds, for a predetermined time, one of a plurality of predetermined luminance thresholds.
However, in the same field of endeavor, an image display apparatus for displaying an image (Iwata, paragraph [0001]), Iwata teaches:
	modify a screen brightness of a display (FIG. 1: 111) when a detected luminance of pixels (average gradation value) on the display exceeds, for a predetermined time, one of a plurality of predetermined luminance thresholds (See paragraph [0110]; See FIG. 11: therefore, when the average gradation value exceeds one of a plurality of predetermined luminance thresholds (e.g., reaches 250 and remains there) for a predetermined time as defined in paragraph [0110], a brightness of the backlight is modified).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processing resource (as taught by Okui in view of Inoue) by performing the modification taught by Okui in view of Inoue when the detected luminance of the pixels on the display exceeds, for a predetermined time, one of a plurality of predetermined luminance thresholds (as taught by Iwata). Doing so (See Iwata, paragraph [0110]).

Regarding Claim 7, Okui in view of Inoue, and in further view of Iwata teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Iwata teaches:
	The medium of claim 6, wherein the instructions (As discussed above, Okui was modified according to Inoue to include a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions) to modify the screen brightness include instructions to cause the processing resource to modify the screen brightness of the display when the detected luminance of a sub-set of pixels of the pixels on the display exceeds one of the plurality of predetermined luminance thresholds (See Okui, paragraph [0100], last six lines; See FIG. 20, for example: when the detected luminance of the pixels indicates a white screen (APL is 100%), this also means that the detected luminance of a sub-set of the pixels on the display will also exceed one of the plurality of predetermined luminance thresholds (in this case, the threshold is 80%) because all of the pixels are at a maximum luminance. Therefore, the screen brightness of the display will be modified to be 100% light emission luminance level) included in the set of luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with the selected use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Regarding Claim 8, Okui in view of Inoue, and in further view of Iwata teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui in view of Inoue, and in further view of Iwata teaches:
	The medium of claim 6, comprising instructions (As discussed above, Okui was modified according to Inoue to include a non-transitory machine readable storage medium having stored thereon machine readable instructions to cause the processing resource to perform the claimed functions) to cause the processing resource (See Okui, paragraph [0346]: L1 and L2 can be changed compared to other image quality modes) predetermined luminance thresholds (See Okui, paragraph [0102]; See Okui, FIGS. 14(B), 17, 20-22 showing examples of a predetermined luminance threshold (L1 or L2 or L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds one of a plurality of different predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) included in a different set of luminance thresholds associated with another selectable use profile of the display (See paragraph [0344]; See paragraph [0346]: L1 and L2 is changed for the dynamic mode compared to other image quality modes).

Regarding Claim 9, Okui in view of Inoue, and in further view of Iwata teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The medium of claim 8, wherein the plurality of predetermined thresholds included in the set of luminance thresholds associated with the selected use profile of the display comprises a reduced number of predetermined thresholds than the plurality of different predetermined thresholds included in the different set of luminance thresholds associated with the other selected use profile of the display (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue, and in further view of Iwata as applied to claim 1 above, and further in view of Kamada (US 20090244408 A1).

Regarding Claim 4, Okui in view of Inoue, and in further view of Iwata does not explicitly teach:
	The display of claim 1, wherein the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of the pixels indicates a black screen.
However, in the same field of endeavor, display apparatuses (Kamada, paragraph [0001]), Kamada teaches:
(See paragraph [0064].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display (as taught by Okui in view of Inoue, and in further view of Iwata) so the instructions to modify the screen brightness of the display include instructions to turn a backlight of the display off when the detected luminance of the pixels indicates a black screen (as taught by Kamada). Doing so would reduce power consumption (See Kamada, paragraph [0064], last two lines).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue.

Regarding Claim 10, Okui teaches:
	A method (See the below described method steps in relation to FIG. 2; See paragraph [0093]), comprising: 
	receiving, by a display (FIG. 2), a selection of a use profile of the display (See paragraph [0344]); 
	calculating, by the display, red, green, and blue (RGB) values (RGBγ) of pixels included on the display (See paragraph [0097]); 
	detecting, by the display, a luminance of the pixels included on the display (See paragraph [0100], lines 6-11); and 
	modifying, by a backlight of the display (See paragraph [0092]), a screen brightness of the display when the detected luminance of the pixels on the display exceeds a threshold of a set of predetermined luminance thresholds (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) associated with the selected use profile of the display (See paragraph [0346]: L1 and L2 can be changed compared to other image quality modes (corresponding to different use profiles of the display)).
	Okui does not explicitly teach (see elements emphasized in italics):
using the RGB values of the pixels.
	However, in the same field of endeavor, display devices (Inoue, paragraph [0001]), Inoue teaches:
	detect a luminance of pixels included on a display using RGB values of the pixels (See paragraph [0235]).
Okui contained a process which differed from the claimed process by the substitution of detect a luminance of the pixels included on the display, but not explicitly using the RGB values of the pixels. Inoue teaches the substituted element of detecting a luminance of pixels included on a display using RGB values of the pixels. Their functions were known in the art to determine the luminance of a display for a frame (See Okui paragraph [0100]; See Inoue, paragraph [0235]). The instructions to detect a luminance of the pixels included on the display, as taught by Okui could have been substituted with instructions to detect a luminance of the pixels included on the display using the RGB values of the pixels, as taught by Inoue and the results would have been predictable and resulted in detecting luminance of the pixels using R, G, and B picture signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Okui in view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 10, wherein the method includes the predetermined time (See paragraph [0108]: a predetermined time corresponds to the amount of delay in order to eliminate the time difference that occurs between the backlight light modulation control and the gain control of a video image) that is based on a selection of a power saving profile (See paragraph [0350]: a power saving mode corresponds to a power saving profile. Furthermore, because, as discussed in paragraph [0108] the amount of delay depends on when the backlight modulation control occurs, and the backlight modulation control is based on the power saving mode, the predetermined time is based on a selection of a power saving profile).

Regarding Claim 12, Okui in view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
(See paragraph [0108]: a predetermined time corresponds to the amount of delay in order to eliminate the time difference that occurs between the backlight light modulation control and the gain control of a video image) being based on the selected use profile being an adaptive profile (See paragraphs [0345]-353], disclosing different modes, one of which corresponds to an adaptive profile. Furthermore, because, as discussed in paragraph [0108] the amount of delay depends on when the backlight modulation control occurs, and the backlight modulation control is based on the power saving mode, the predetermined time is based the selected use profile being an adaptive profile).

Regarding Claim 13, Okui in view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 10, wherein the method includes modifying the screen brightness of the display when the detected luminance of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a first set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a second set of predetermined luminance thresholds based on the selected profile being a progressive profile (See paragraph [0346]: a dynamic mode corresponds to a progressive profile).

Regarding Claim 14, Okui in view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Okui teaches:
	The method of claim 13, wherein the method includes: 
	modifying the screen brightness of the display when the detected luminance of the pixels on the display exceeds a threshold (See paragraph [0102]; See FIGS. 14(B), 17, 20-22 showing examples of a set of predetermined luminance threshold (L1,  L2, L3, etc.), which determine the emission luminance level for reference BLRef. Therefore, when the detected luminance of the pixels (APL) exceeds a threshold of a first set of predetermined luminance thresholds (one of L1 or L2 or L3, etc.), a brightness of a backlight of the display is modified according to the emission luminance level for reference BLRef) of a third set of predetermined luminance thresholds based on the selected profile being a power save profile (See paragraph [0346]: a dynamic mode has different thresholds L1 and L2 compared to other image quality modes; See paragraph [0350]: therefore, the power saving mode, corresponding to a power save profile, will have a third set of predetermined luminance thresholds (L1,  L2, L3, etc.)); 
	wherein the third set of predetermined luminance thresholds includes a maximum luminance threshold that is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (See paragraph [0350]: the power saving mode has a maximum luminance threshold (BLRef fixed at 70%), which is less than a maximum luminance threshold of the second set of predetermined luminance thresholds (for example, FIG. 20 shows 80% as a maximum luminance threshold)).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okui in view of Inoue as applied to claim 10 above, and further in view of Zhang (US 20150379922 A1).

Regarding Claim 15, Okui in view of Inoue does not explicitly teach:
	The method of claim 10, wherein the method includes determining, by the display, a new luminance threshold for a use profile of the display by: 
	detecting a luminance of the pixels included on the display based on a test pattern displayed on the display; and 
	determining the new luminance threshold based on the detected test pattern luminance of the pixels.
However, in the same field of endeavor, display devices (Zhang, paragraph [0001]), Zhang teaches:
	determining, by a display, a new luminance threshold for a use profile of the display (See paragraph [0029]: a target luminance value corresponds to a new luminance threshold for a use profile of the display; See paragraphs [0036] and [0037]: Mode I or Mode II correspond to a use profile) by: 
	detecting a luminance of pixels included on the display based on a test pattern displayed on the display (See paragraph [0029]: testing luminance values); and 
(See paragraph [0029]: the target luminance value is an average value obtained according to the testing luminance values).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Okui in view of Inoue) by including the claimed method steps (as taught by Zhang). Doing so would allow for high-quality luminance compensation to be achieved for each pixel (See Zhang, paragraph [0030], last five lines).

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
	Applicant argues (Remarks, page 7) that Okui does not teach the amended limitations of claim 1, stating: “Okui et al. does not discuss that the brightness of the backlight is delayed when the detected luminance of the pixels on the display exceeds a predetermined luminance threshold included in a set of luminance thresholds associated with a selected use profile of the display for a predetermined time as recited in claim 1”. This argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). Specifically, the Examiner respectfully submits that Okui teaches: modify a screen brightness of the display by modifying a brightness of a backlight of the display when the detected luminance of the pixels on the display exceeds a predetermined luminance threshold included in a set of luminance thresholds associated with a selected use profile of the display (See the above rejection of claim 1). The Examiner, however, recognizes that Okui does not explicitly teach modifying a brightness of a backlight of the display when the detected luminance of the pixels on the display exceeds, for a predetermined time, a predetermined luminance threshold (see emphasized element in italics). Iwata, however, does teach this limitation, such that, when combined with the base references, Okui in view of Inoue, and in further view of Iwata teaches the entirety of the argued limitation.
	Applicant argues (Remarks, page 8) that Inoue does not teach the amended limitations of claim 1, stating: “However, Inoue et al. is silent on discussing that a screen brightness of the display is modified by modifying a brightness of a backlight of the display when the detected luminance of the pixels on the display exceeds a predetermined luminance threshold included in a set of luminance thresholds associated with a selected use profile of the display for a predetermined time”. This argument is not convincing because it is attacking references 
	Applicant argues (Remarks, page 8) that Iwata does not teach the amended limitations of claim 1, stating: “However, the frequency at which the display luminance is changed is not based on a set of predetermined thresholds for a use profile, as recited in amended claim 1. In contrast, the use of the predetermined luminance threshold included in the set of luminance thresholds associated with the selected use profile of the display reduces the number of thresholds (change points) for which brightness changes with the screen content”. This argument is not convincing because it is arguing limitations which are not claimed (See MPEP 2145 – VI.). Specifically, the claim does not require that the predetermined time is based on a set of predetermined thresholds for a use profile. Rather the claim only requires that the modification of the brightness occurs when the detected luminance of the pixels on the display exceeds, for a predetermined time, a predetermined luminance threshold. Furthermore, this argument is not convincing because it is attacking references individually where the rejections are based on combinations of references (See MPEP 2145 – IV.). Specifically, Iwata is not relied upon alone to teach this limitation. Rather, as discussed above, the primary reference, Okui, teaches the majority of this limitation, and only lacks the claimed predetermined time. The Examiner respectfully submits that in view of Iwata’s teachings, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the display (as taught by Okui in view of Inoue) by performing the modification taught by Okui in view of Inoue when the detected luminance of the pixels on the display exceeds, for a predetermined time, a predetermined luminance threshold (as taught by Iwata). Doing so would have prevented the luminance of the backlight from changing frequently to fatigue the user (See Iwata, paragraph [0110]).
	Applicant argues the following (Remarks, page 8): “Independent claims 6 and 10 contain limitations similar to those of claim 1. Claims 6 and 10 are therefore allowable for at least the same reasons with respect to claim 1 and an extended discussion is refrained from for the sake of brevity. Furthermore, dependent claims 2-5, 7-9, and 11-15 depend from otherwise allowable independent claims 1, 6, and 10”. The Examiner notes that claim 10 differs from claims 1 and 6 because claim 10 omits the predetermined time recited in claims 1 and 6. In view of this difference, Iwata is not relied upon in the rejection of claim 10, and Applicant’s arguments regarding Iwata are not 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	MORIMOTO; Takeshi (US-20170270872-A1): Relevant for its disclosure of modifying backlight brightness (See FIG. 8).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.